PER CURIAM: *
The attorney appointed to represent Steven Florez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Florez has filed a response and a motion for a writ of coram nobis. The motion for writ of coram nobis is DENIED. Our independent review of the record, counsel’s brief, and Florez’s response discloses no nonfrivolous issue for appeal. The record is insufficiently developed to allow consideration at this time of Florez’s claims of ineffective assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006). Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.